SUB-ADVISORY AGREEMENT AGREEMENT made as of the 31stday ofMay, 2007, by and between AssetMark Investment Services, Inc., a California corporation (“AssetMark”), and Research Affiliates, LLC, a California limited liability company (“Research Affiliates”). WHEREAS, AssetMark and Research Affiliates are registered investment advisers under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and engage in the business of providing investment advisory services. WHEREAS, AssetMark has been retained to act as investment adviser to manage the assets of AssetMark Funds (the “Trust”), a Delaware statutory trust registered with the U.S. Securities and Exchange Commission (the “SEC”) as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), pursuant to an Investment Advisory Agreement originally dated October 20, 2006 (the “Advisory Agreement”).The Trust consists of separate series of shares, with each having its own investment objectives and policies, and is authorized to create additional series in the future. WHEREAS, the Advisory Agreement permits AssetMark, subject to the supervision and direction of the Trust’s Board of Trustees, to delegate certain of its duties under the Advisory Agreement to other investment advisers, subject to the requirements of the 1940 Act. WHEREAS, Research Affiliates has developed and may continue to develop proprietary securities indexes created and weighted based on accounting data (including but not limited to total income, book equity value, total sales and gross dividends) of the underlying companies issuing the securities, which are known as Research Affiliates’ Fundamental Index™ (“RAFI™”) indexes. WHEREAS, AssetMark desires to retain Research Affiliates to assist AssetMark in the provision of a continuous investment program for one or more of the Trust’s series (each a “Fund”) which will be managed according to the RAFI™ approach, and Research Affiliates is willing to render such services, subject to the terms and conditions set forth in this Agreement.The parties recognize that a separate sub-advisor, as opposed to Research Affiliates, will be hired by AssetMark to be responsible for implementing the Funds’ investment strategy and effecting related securities transactions. WHEREAS, Research Affiliates possesses confidential and proprietary data and technical information relating to the systems, devices, methods, information, results, data, materials, or technology embodied in its RAFI™ approach to index and portfolio construction.One version of the RAFI™ approach is directed to standard or passive indexes which AssetMark understands and agrees that Research Affiliates has granted to FTSE International Limited (“FTSE”) a world-wide exclusive license to calculate and publish passive RAFI™ indexes, subject to Research Affiliates retaining the right to use and to license RAFI™ for active or enhanced investment strategies.The AssetMark Fundamental Index Funds are structured to seek to invest in companies within the enhanced versions of RAFI™, as further described in the Preliminary Prospectus for the AssetMark Fundamental Index Funds filed with the Securities and Exchange Commission on January 31, 2007. 1 WHEREAS, Research Affiliates is the owner of certain intellectual property rights directed to the RAFI™ approach. WHEREAS, Research Affiliates and AssetMarkboth desireto have AssetMark incorporate the enhanced version of the RAFI™ approach in AssetMark’s creation and management of fundamental index funds (each such Fund is a “RAFI™ Portfolio” and, collectively, the “RAFI Portfolios”). WHEREAS, AssetMark desires to acquire from Research Affiliates, and Research Affiliates desires to grant to AssetMark, rights to Research Affiliates’ enhanced version of the RAFI™ approach. NOW, THEREFORE, in consideration of mutual covenants recited below, the parties agree and promise as follows: 1.Appointment as Sub-Advisor. (a)AssetMark hereby appoints Research Affiliates to act as investment adviser for and to provide investment advice regarding the management of the RAFI™
